McAdoo, J.,
on rehearing.—We have carefully reconsidered this cause, and regret that we are unable .to arrive at a conclusion different from that arrived at in the •original opinion of this court.
The original petition was wanting in averments necessary to give the court jurisdiction. It necessarily fell before the demurrer. As the court had no jurisdiction of the cause in its original form, and the defendant died before the petition was amended, the amendment can only be regarded as the commencement of the suit as to the administratrix. The cause really stands as a suit against rthe administratrix on a claim ¿gainst the estate not *303proven up and presented to her in accordance with the probate law. It cannot, therefore, be maintained.
The court may certainly permit an amendment on payment of all costs, where the original petition sets out no cause of action, or where it fails to show jurisdiction, but such amendment is in the nature of a new suit, and in no case will such amendment be allowed to relate back to the time of the filing of the original suit. It must relate only to the time of the filing of the amendment. (Henderson v. Kissam, 8 Texas, 46; Williams v. Randon, 10 Texas, 74.)
The former judgment of this court must be adhered to.